Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mestha et al. US 2014/0221845 (hereafter Mestha). For claims 1 and 16, Mestha discloses a system and computer program to perform operations comprising (paragraph [0034] - paragraph [0036]; figure 4): receiving photoplethysmographic (PPG) signal data communicated by a PPG sensor (step 402) of a wearable device worn by a user (how the PPG is measured is not part of the claims as they only refer to receiving the data) determining a plurality of heartbeats from at least a portion of the PPG signal data (step 406, paragraph [0038] - paragraph [0039)); determining a heart rhythm type based on at least the plurality of heartbeats (step 408, paragraph [0040}); determining whether the heart rhythm type includes Atrial Fibrillation (step 410, paragraph [0041]); and displaying, when AF is detected, an AF detection alert at the wearable device (step 412, paragraph [0042]). For claims 2, Mestha refers to Kikillus “Three different algorithms for identifying patients suffering from atrial fibrillation during atrial fibrillation . 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mestha et al. US 2014/0221845 (hereafter Mestha). Mestha teaches a body worn device including a network that receives the ppg signal and processes it to determine heartrate rhythms and determine the presence of an atrial defibrillation using a poincare plot 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mestha et al. US 2014/0221845.

 Claim 13 no particular effect connected to this combination and it is an arbitrary option from the list of alternatives mentioned in paragraph [046]. A further limitation drawn to the embodiment of claim 13 wherein the use of planes on a 3 dimensional plot for AF determination defines a better characterization of the AF detection.

For claim 15, access control is common feature in computer devices and has no synergetic effect with the detection of AF whatsoever.
Allowable Subject Matter
Claims 3-9, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
Response to Arguments	
Applicant's arguments filed 8-2-21have been fully considered but they are not persuasive. The source of ppg is not consequential to claimed device. Moreover Methsa et al US 2015/0018693 is now cited which shows a body worn device. Applicant arguments with respect to the 101 rejection are convincing. A discussion of the of recent decisions was conducted in the interview of 11-18-2021

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792